Citation Nr: 0300842	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  99-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for a service 
connected lumbar strain disability currently evaluated as 
10 percent disabling. 


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel












INTRODUCTION

The veteran served on active military duty from May 1989 
to March 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, 
the RO granted service connection for lumbar strain and 
assigned a 10 percent evaluation to the disability, 
effective from October 23, 1998.  Following notification 
of the award, the veteran perfected a timely appeal of the 
issue regarding the 10 percent rating assigned to his 
service-connected lumbar strain.

In January 2001 the Board remanded this issue to the RO 
for additional development.  The RO was directed to 
adjudicate the issue of entitlement to service connection 
for disc disease of the lumbar spine or any other low back 
disorder separate from the service connected lumbosacral 
strain on direct and secondary bases.  The RO undertook 
this development, and in an August 2002 rating decision 
denied entitlement to service connection for disc 
desiccation with bulge L4-L5.  The veteran has not 
appealed this decision.  Consequently, the issue on appeal 
is as stated on the title page of this decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an 
equitable disposition of the veteran's claims has been 
obtained.

2.  The degree of disability caused by the lumbar strain 
results in the equivalent of moderate limitation of 
motion.  



CONCLUSION OF LAW

The criteria for 20 evaluation for lumbar strain have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply 
to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date, with the 
exception of the amendments relating to claims to reopen 
previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, 
the information and evidence needed is that which would 
demonstrate that entitlement to an increased initial 
rating for a service connected lumbar strain disability 
currently evaluated as 10 percent disabling was warranted.  
Such action was accomplished by means of statement of the 
case, the supplemental statements of the case, and an 
April 2002 letter from the RO to the veteran.  In January 
2001 the Board informed the veteran of the provisions of 
the VCAA as well as informing the veteran that he needed 
to identify relevant evidence and provide contact 
information.  

In addition, in April 2002, the RO advised the veteran of 
the VCAA's provisions.  These documents informed the 
veteran of the relevant criteria, and evidence needed, by 
which entitlement to an increased initial rating for a 
service connected lumbar strain disability currently 
evaluated as 10 percent disabling could be granted.  He 
was also notified of the information needed through 
letters from VA seeking additional evidence.  In 
particular, in June 2001, he was notified by the RO that 
the Board had returned his case to the RO, and that 
additional information was needed.  He was advised that he 
was to furnish the names and addresses of all health care 
providers who have treated him for his initial rating for 
a service connected lumbar strain disability which were 
not currently of record.  See Quartucccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, the Supplemental 
Statement of the Case furnished the veteran and his 
representative in August 2002 sets forth the duty to 
assist requirements of the VCAA.  In view of these actions 
by VA, the Board finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed; the discussions in these various 
documents apprised him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by 
the letters sent to the appellant.  The Board concludes 
that all pertinent evidence has been obtained, and that no 
further development of the case is warranted.  VA has 
satisfied its duties to notify and assist the appellant in 
this case.  


I. FACTUAL BACKGROUND

Service medical records show that the veteran was first 
treated for low back pain starting in May 1989.  The 
veteran was later treated on multiple occasions for 
complaints relating to his lower back.  

A July 1990 x-ray was taken to rule out occult causes.  No 
significant abnormality was shown.  

The veteran underwent January 1994 x-ray for treatment 
purposes.  The veteran was advised to avoid prolonged 
sitting or standing.  He was also instructed to swim as 
directed.  The x-ray showed no spondylolisthesis of the 
spine.

The veteran has been examined and treated intermittently 
at private and VA facilities from 1998 to 2002 for various 
disorders, to include the lower back.  

In July 1999 the veteran underwent a VA examination of the 
spine.  The veteran complained of a daily nagging pain and 
discomfort in his back.  He frequently had some stiffness 
in his lower back.  He has decreased endurance, and stated 
that his back seems to stay sore all the time.  He could 
not do sports of any kind, and even lifting his son, who 
weighed about 40 pounds, at times, was almost unbearable 
for him.  He took pain medication on an as needed basis, 
which provided some help.  He denied any significant side 
effects.  He stated that he had periods of flare-up 
probably averaging once every ten days or so.  He 
described this as a seven on a scale of one to ten.  His 
flare-ups tend to last two to three days and seemed to be 
precipitated by prolonged sitting or lifting, and were 
alleviated by rest, avoidence of lifting and heat.  The 
additional limitation he noticed during these flare-ups 
was that he was unable to do any lifting and could not sit 
for any period of time.  

He denied the use of crutches, brace, or a cane.  He had 
no surgeries in the past.  The veteran has a white-collar 
job and he sat at work in front of a computer most of the 
time.  The examiner noted that, as a rule the veteran did 
no lifting as far as his job was concerned.  The 
musculature of the back appeared to be okay.  He had no 
localizing neurological abnormalities.  

Range of motion of the lumbar area was with consideration 
of pain, weakness, fatigue, and incoordination.  He has 
lumbar flexion of 95 degrees with no pain.  The examiner 
noted that although the veteran has a slight pulling 
sensation that he has extension limited to about 15 
degrees, which was painful.  He has a full rotation of 40 
degrees to the right and left side and lateral flexion of 
35 degrees to the right and left side which was pain-free.  
Three view X-rays of the lumbar spine showed that the 
vertebral bodies, intervertebral spaces and posterior 
elements appear normal.  The apophyseal joints were normal 
throughout and the sacroiliac joints also appear normal.  
The impression was lumbar strain.

A September 1999 private magnetic resonance imaging (MRI) 
of the lumbar spine gave an impression of disc desiccation 
with a very mild annular bulge at the L4-L5 level, and 
there was no evidence of a focal herniated nucleus 
pulposus (hereinafter HNP).  

The veteran received private medical treatment for low 
back complaints in September and October 1999. 

The veteran underwent a VA examination of the spine in May 
2002.  The veteran stated that he started having back pain 
in 1992.  He complained that he got pain in his lower back 
every day.  He stated that he did get flare-ups of the 
pain in the lower back about once every three months.  He 
stated the flare-ups usually happen when he sits in the 
car and drives for long distances, such as when he came to 
the current examination.  He stated that the usual pain he 
got on a daily basis was about 6 to 7 out of 10, but with 
the flare-ups his pain goes up to 10 out of 10.  He stated 
that he took 2 tablets of aspirin as needed, which did 
help with the pain.  He stated that he usually took 
aspirin before he did something excessive such as cutting 
the grass in his backyard.  

He used a brace at home when he was cutting the grass or 
something excessive.  The veteran did not wear the brace 
to the examination.  Physical examination showed that the 
veteran was alert and oriented, in no pain or acute 
respiratory distress.  He was ambulatory and came in 
walking in by himself without any assistance or devices.  
He appeared well built and at ideal body weight.  He was 
pleasant and cooperative with the history and physical 
examination.  

Inspection of the lumbar spine showed that there was no 
deformity or tenderness.  The range of movement of the 
lumbar spine was done with attention to pain, fatigue, 
weakness, and incoordination, and showed that forward 
flexion is to 90 degrees.  Backwards extension is to 15 
degrees.  Lateral flexion is to 40 degrees bilaterally.  
Rotation of the lumbar spine was to 35 degrees 
bilaterally.  Rotation of the lumbar spine was to 35 
degrees bilaterally.  Repetitive movement did not change 
the range of movement.  

The gait was within normal limits.  The veteran was able 
to walk tiptoe and heel-to-toe.  The straight leg raising 
was to 40 degrees bilaterally.  Muscle tone and power is 
within normal limits and equal bilaterally in the lower 
extremities.  Deep tendon reflexes are 2+ in the knees and 
equal bilaterally.  

The examiner gave an opinion that in terms of the severity 
of the veteran's current low back condition that it was 
likely to be moderate, and the original condition while in 
the service was likely to be mild to moderate.  The 
diagnoses were lumbar strain diagnosed in the service, 
etiology unknown, with the veteran denying history of an 
injury today.  The examiner also found that since the 
service, that the veteran was diagnosed with a MRI done on 
September 1999, as having disc desiccation with a very 
mild annular bulge at the L4-L5 level with no evidence of 
herniated disc.  The examiner noted that the finding on 
the MRI could not be related to the diagnosis of lumbar 
strain in the service without resorting to speculation.  

II. ANALYSIS

Disability evaluations are determined by the application 
of a schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes. 38 C.F.R. § 4.27 (2002).

In determining the level of impairment, the disability 
must be considered in the context of the whole-recorded 
history, including service medical records.  38 C.F.R. § 
4.2 (2000).  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7 (2002).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.1, 4.41, 4.42 (2000), the 
regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55 
(1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also 
be considered, and that examinations upon which rating 
decisions are based must adequately portray the extent of 
the functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal 
system as primarily the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance. 38 C.F.R. § 
4.40 (2002).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2002).

The RO has rated the veteran 10 percent disabling under 
Diagnostic Code 5295 (2002).  Pursuant to this Diagnostic 
Code, a 10 percent evaluation is warranted when the 
lumbosacral strain is with characteristic pain on motion.  
A 20 percent evaluation is appropriate when the 
lumbosacral strain is accompanied by muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in standing position.  The maximum 40 percent 
rating evaluation is warranted when the lumbosacral strain 
is severe with listing of the whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The residuals of the low back injury may also be evaluated 
under Diagnostic Code 5292, which provides for the 
evaluation of limitation of motion of the lumbar spine.  
When the limitation of motion of the lumbar spine is 
slight, a 10 percent evaluation is assigned.  When the 
limitation of motion of the lumbar spine is moderate, a 20 
percent evaluation is warranted.  When the limitation of 
motion of the lumbar spine is severe, a 40 percent 
evaluation is warranted.

To summarize, the lay statements are deemed competent 
evidence with regard to the description of the veteran's 
symptoms.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 
However, these statements must be considered with the 
clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.

In this regard the May 2002 VA examination showed the 
veteran's primary complaint was pain.  The veteran gauged 
the pain as a 6 to 7 out of 10, or 10 out of 10 with 
flare-ups.  Additionally, the examiner gave an opinion 
that, in terms of the severity of the veteran's current 
low back condition, that it is likely to be moderate, and 
the original condition while in the service was likely to 
be mild to moderate.  In view of the veteran's complaints 
and the examiner's assessment when viewed in conjunction 
with the Deluca case, the Board finds that the degree of 
functional impairment caused by the low back strain 
results in the equivalent of moderate limitation of motion 
of the lumbar spine.  Accordingly, a 20 percent rating is 
warranted. 

However, he indicated that the flare-ups occurred about 
once every three months.  Additionally, forward flexion 
was to 90 degrees, backward extension to 15 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation of 
the lumbar spine was to 35 degrees bilaterally.  Also, the 
repetitive movement did not change the range of movement.  

In order to be entitled to a higher rating the evidence 
must show either severe limitation of motion of the 
lumbosacral spine or severe lumbosacral strain.  In this 
regard, the May 2002 VA examination showed that forward 
flexion was to 90 degrees, backward extension to 15 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation of the lumbar spine was to 35 degrees 
bilaterally.  Additionally, there is no evidence of 
listing of the whole spine to the opposite side, positive 
Goldwaithe's sign, or marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with normal mobility on forced 
motion.  Thus a rating in excess of 20 percent is not 
warranted. The Board further finds that the current 20 
percent rating is the highest warranted during the appeal 
period.  Fenderson v. West, No. 96-947 12 Vet. App. 119 
(1999).


ORDER

Entitlement to an increased evaluation of 20 percent for 
lumbar strain is granted subject to the law and 
regulations governing the payment of monetary benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

